DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

     ERICA FRAZIER, CRYSTAL STUKES-LEWIS, BIANCA PRICE,
    VENICAL CANADAY, LASHAWN WEST, LAPORSCHA LAWSON,
      CHATOYA HARRIS, EBONY KEELS, On behalf of themselves
    individually, and their minor children, AND OTHER SIMILARLY
                        SITUATED RESIDENTS,
                               Appellants,

                                   v.

       GMF-STONYBROOK, L.L.C., GMF-PRESERVATION OF
      AFFORDABILITY CORP., STONYBROOK FL, L.L.C. a/k/a
    MILLENNIA HOUSING MANAGEMENT, LTD., LLC/MILLENNIA
    COMPANIES, and THE CITY OF RIVERA BEACH, FLORIDA, a
               Municipality in the State of Florida,
                           Appellees.

                             No. 4D20-666

                            [March 4, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Howard K. Coates, Jr., Judge; L.T. Case No.
502018CA009696XXXXMB.

  Malik Leigh of Watson Leigh, P.A., Pompano Beach, for appellant.

   Mahra Sarofsky and Jonathan S. Glickman of Slusher & Rosenblum,
P.A., West Palm Beach, for appellee GMF-Stonybrook, LLC.

   Katina M. Hardee of Fowler White Burnett, P.A., Miami, for appellee
Stonybrook FL, LLC, and Millennia Housing Management LTD, LLC.

   Christy L. Goddeau of Torcivia, Donlon, Goddeau & Ansay, P.A., West
Palm Beach, for appellee City of Riviera Beach.

PER CURIAM.

  Affirmed.

MAY, GERBER and KUNTZ, JJ., concur.
                      *        *        *

Not final until disposition of timely filed motion for rehearing.




                               2